DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 06/21/2022.
Claims 5, 13-16, and 20 were cancelled.
Claims 22-25 are newly added.
Claims 1-4, 6-12, 17-19, and 21-25 are currently pending and have been allowed. 


	Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
As noted in the Action mailed 04/14/2021, the art rejection have been overcome.

With respect to claim eligibility, independent claim(s) 1, 18, 21, and 22 has been amended to recite additional elements including: 
generating, by said processing unit, a sorted route list comprising a calculated shortest distance between locations of the entries of the sorted route list based on a result of an undirected graph;
wherein the shortest distance is calculated, by the processing unit, by:
building, for the area, the undirected graph in which each location for the items is realized as a node,
in response to detecting that the area is similar to another area, influencing the result of the undirected graph by using the sensor data,
wherein the sensor data is received from a positioning arrangement…
These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Ballester, Nicholas, et al) explores the effect of department layout on traffic density and shopper travel distances in a retail store.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625